Citation Nr: 1106791	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a left 
foot injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and S.D.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In September 2010, the Veteran testified at a hearing before the 
Board.  At that time, the Veteran withdrew his appeal regarding a 
claim of entitlement to a non-service-connected pension.  He also 
submitted a signed statement to that effect.  Therefore, the 
Board finds that the appeal of that claim has been withdrawn.  
See 38 C.F.R. § 20.204 (2010).

(The decision below addresses the Veteran's claim of service 
connection for a right shoulder disability.  The rating issues 
are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have a right shoulder disability that is 
attributable to his active military service.




CONCLUSION OF LAW

The Veteran does not have a right shoulder disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for a right 
shoulder disability has been accomplished.  Through a March 2007 
notice letter, the RO notified the Veteran of the information and 
evidence needed to substantiate his service connection claim.  
The letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the claim 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the right 
shoulder issue.  The Veteran's service treatment records have 
been obtained and associated with the claims file.  The service 
records include treatment records from facilities in Fort Sill, 
Oklahoma.  Because none of the Fort Sill records reference the 
right shoulder, a follow-up request was made in an attempt to 
obtain additional clinical records.  A few additional records 
were obtained, but no clinical records pertaining to the right 
shoulder were located by the records custodian.  Additionally, 
treatment records were obtained from the VA Medical Center (VAMC) 
in Little Rock, Arkansas.  Moreover, the Veteran was afforded a 
hearing before the RO in September 2008 and a hearing before the 
Board in September 2010, the transcripts of which are of record.

The Veteran was afforded multiple VA examinations that addressed 
the current nature of the Veteran's right shoulder problems.  The 
Board notes that, although the examiners noted the Veteran's 
medical history, the examiners did not provide a nexus opinion in 
connection with the claim.  As detailed in the analysis section, 
the Board finds that a remand for a medical opinion is not 
warranted because one is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he has a right shoulder disability that 
is the result of his active military service and that service 
connection is therefore warranted.

A review of the post-service evidence reveals that the Veteran 
has been diagnosed with varying right shoulder disabilities 
during the pendency of the claim.  VA treatment records and 
examination reports reflect diagnoses of a tear of the right 
supraspinatus tendon, a tear of the rotator cuff in general, 
scapular winging, degenerative joint disease of the 
acromioclavicular joint, and fluid at the long head of the 
biceps.  Thus, the evidence establishes the existence of the 
claimed disability.

Although the current disability element of the claim is met, the 
Board finds that the evidence does not establish that the Veteran 
has a right shoulder disability that is attributable to his 
active military service.  Specifically, the evidence does not 
establish that an injury, disease, or event occurred during his 
military service pertaining to the right shoulder.

The Veteran's service treatment records are negative for 
references to the right shoulder.  He testified that he was 
treated for a right shoulder dislocation at Fort Sill, but the 
service records do not contain a record of any right shoulder 
treatment even though many of the records are from Fort Sill.  As 
noted previously, a follow-up record request was made by the RO 
in an attempt to obtain clinical records from Fort Sill regarding 
the right shoulder, but none was located.  The service records do 
document the Veteran's involvement in a January 1992 motor 
vehicle accident.  He was hospitalized with injuries to the 
chest, left thigh, right knee, and left elbow.  Notably, no 
reference to a right shoulder injury was made in the 
hospitalization records.

The Board notes that lay evidence cannot be determined to lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  Additionally, a veteran is competent to report 
factual matters of which he had first hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

In the Veteran's case, the Board finds that any statement 
indicating that there was an in-service injury, disease, or event 
pertaining to the right shoulder lacks credibility.  As noted 
previously, such a statement is inconsistent with the then 
contemporaneous medical evidence that does accompany the claims 
file.  Additionally, a May 1995 statement made by the Veteran's 
father in connection with another claim lists several body areas 
that the Veteran injured as a result of the January 1992 motor 
vehicle accident.  The areas include the right knee, the left 
elbow, the left hip, the chin, and both feet.  No mention was 
made of a right shoulder injury.  Moreover, the Veteran underwent 
a VA examination in May 1995 that was conducted, in part, to 
address a non-service-connected pension claim.  A physical 
examination was conducted of all the systems and no right 
shoulder disability was identified.  A musculoskeletal 
examination revealed problems only with the feet.

Additional evidence of record that does not support the existence 
of an in-service injury, disease, or event, includes an August 
2006 VA treatment record showing a complaint of right shoulder 
pain.  At that time, the Veteran reported that, in July 2006, he 
simply woke up with severe right shoulder pain.  No mention was 
made of an in-service right shoulder injury.  This evidence tends 
to suggest a post-service onset of July 2006 and statements found 
in medical records when medical treatment was being rendered may 
be afforded greater probative value.  See, e.g., Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).

Notably, at the Veteran's two hearings, he failed to identify any 
in-service injury that caused the right shoulder to be 
dislocated.  It was only stated that he was treated at Fort Sill 
for a right shoulder dislocation shortly before the January 1992 
motor vehicle accident.  However, during a November 2008 VA 
general physical examination, the Veteran reported that he 
injured his right shoulder when he was in Alaska.  He stated that 
he was riding a bicycle and racing a truck around a base at an 
unidentified date.  This reported history is not found elsewhere 
in the record, including in the two hearing transcripts when the 
Veteran was asked how he injured his right shoulder during 
service. 

In view of the evidence contained in the service records, the 
post-service statements that are inconsistent in regards to an 
in-service right shoulder injury, and the statements made to VA 
treatment providers and examiners, the Board finds that there is 
no credible evidence that an in-service injury, disease, or event 
pertaining to the right shoulder occurred.  Without sufficient 
evidence substantiating this element of the claim, the Board 
concludes that service connection is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Furthermore, when the evidence does not establish that an event, 
injury, or disease occurred in service, a remand for further 
medical examination or opinion is not necessary.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. at 81.

Additionally, the Board notes that there is no objective evidence 
that arthritis of the right shoulder manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  Degenerative changes in the right 
shoulder and degenerative joint disease were first documented in 
a November 2008 VA examination report.  The examiner noted that 
imaging in the previous two or three weeks had shown very mild 
degenerative changes in the right acromioclavicular joint.  This 
earliest evidence of arthritis was seen over 16 years after the 
Veteran's separation from active service.  Although a history of 
right shoulder pain is noted, there is no suggestion that right 
shoulder arthritis dates back to as early as September 1993 (one 
year after separation).  Thus, service connection is not 
warranted for arthritis of the right shoulder on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of 
service connection for a right shoulder disability must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right shoulder disability is denied.


REMAND

The Board finds that additional development is necessary in 
regards to the claims for an increase for residuals of a right 
and left foot injury.

The Veteran's service-connected foot disabilities have each been 
evaluated as 10 percent disabling under Diagnostic Code 5284 for 
"other foot injuries."  Under that diagnostic code, a 
10 percent rating is warranted for a moderate foot injury, a 20 
percent rating is warranted for a moderately severe foot injury, 
and a 30 percent rating is warranted for a severe foot injury.  
Additionally, a 40 percent rating is warranted for actual loss of 
use of the foot.  38 C.F.R. § 4.71a (Diagnostic Code 5284) 
(2010).

A VA compensation examination of the Veteran's feet was conducted 
in March 2007.  Another VA examination was conducted in November 
2008 that addressed multiple physical problems, including the 
feet.  A September 2008 letter from a private podiatrist, Dr. 
V.F., indicated that the Veteran had neuroma in the balls of both 
feet.  Additionally, Dr. V.F. stated that x-rays revealed a 
Lisfranc's fracture / displacement of the right midfoot.  None of 
these problems was listed in the March 2007 or November 2008 VA 
examination reports.  Moreover, Dr. V.F. appeared to be 
addressing the severity of the foot problems when he 
characterized the neuroma as a "10 point rating" and the 
fracture of the right midfoot as a moderately severe "20 point 
rating."  Furthermore, minimal arthritis of the midfoot was 
found during the March 2007 examination, but previous x-rays of 
the feet were noted as unremarkable in November 2008.

Given that over two years have passed since the most recent VA 
compensation examination was conducted (nearly four years since 
one was conducted that focused only on the feet), and in view of 
the equivocal state of the evidence, the Board finds that the 
Veteran should be afforded another VA compensation examination to 
more definitively assess the current nature and degree of his 
service-connected foot disabilities.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Centers (VAMCs) in Little Rock and 
North Little Rock, Arkansas.  Updated treatment records should be 
obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since December 2009) 
from the Little Rock and North Little Rock 
VAMCs and associate the records with the 
claims folder.

2.  Schedule the Veteran for a VA 
examination of his feet.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The 
examiner should review the claims file.  
All necessary tests and studies, including 
x-rays, should be conducted.  After 
examining the Veteran, the examiner should 
provide a full description of the current 
functional residual impairment, if any, 
attributable to the right and left foot 
injuries.  As part of the evaluation, the 
examiner should describe the extent to 
which the Veteran experiences service-
related functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, and should offer an opinion, 
based on his or her best medical judgment, 
as to whether the residuals are 
"moderate," "moderately  severe," or 
"severe."  A complete rationale should be 
provided. 

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
remaining issues on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


